DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/19/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al., (hereinafter Hatakeyama), U.S. Patent Application Publication 2008/0003865.
Regarding Claim 1, Hatakeyama teaches, a coil component (Fig. 1) comprising: 
at least one wire (31); and 
at least one terminal electrode (41) including 
	a connection section (44) to which an end portion of the wire is electrically connected, the connection section of the terminal electrode including 
		a reference surface (reference surface of 44) that extends along a direction (x-direction), the end portion of the wire and the connection section of the terminal electrode being connected to each other via a weld lump (weld lump of 47) rising from the reference surface, and the connection section of the terminal electrode including 
		a projection (not labeled, projection of 44 projecting in the x-direction, Fig. 1), the projection projecting along a projection direction which is a same direction as the direction along which the reference surface extends and being configured to prevent the wire from separating from the terminal electrode.  (Hatakeyama: Figs. 1-5, para. [0023], [0024], [0025]).

Regarding Claim 2, Hatakeyama further teaches, wherein 
the projection (not labeled, projection of 44 projecting in the x-direction, Fig. 1) is located on an outside of the wire viewed in a direction perpendicular to the direction along which the reference surface extends.  (Hatakeyama: Figs. 1-5, para. [0023], [0024], [0025]).
Regarding Claim 3, Hatakeyama further teaches, further comprising: 
at least one cover section (46) being positioned to cover at least part of the wire (31) when viewed in a direction perpendicular to the direction along which the reference surface extends.  (Hatakeyama: Figs. 1-5, para. [0023], [0024], [0025]).
Regarding Claim 5, Hatakeyama further teaches, further comprising: 
a core (10) including a core section (12) around which the wire is helically wound, and first and second collar sections (13) respectively provided on first and second end portions on the opposite sides to each other of the core section, and 
wherein the at least one the terminal electrode includes first and second terminal electrodes (41, 42), the first terminal electrode (41) being the terminal electrode including the connection section to which the end portion of the wire, which is a first end portion of the wire (31), is electrically connected, and the second terminal electrode (42) including another connection section that is connected to a second end portion of the wire, and the first and second terminal electrodes are attached to the first and second collar sections (13), respectively.  (Hatakeyama: Figs. 1-5, para. [0016], [0023], [0024], [0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama, as applied to claim 3, in view of Kuo et al., (hereinafter Kuo), U.S. Patent Application Publication 2018/0211756.
Regarding Claim 4, Hatakeyama includes a cover section perpendicular to the projection direction.  (Hatakeyama: Figs. 1-5, para. [0023], [0024], [0025]).
Hatakeyama does not explicitly teach, wherein the cover section projects along the projection direction.
However, Kuo teaches (Fig. 7), wherein the cover section (721) projects along the projection direction (the projection direction is in the downward direction, Fig. 7).  (Kuo: Fig. 7, para. [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cover section of Hatakeyama to include the projection direction along the projection direction of Kuo, the motivation being “the structural strength of the flange portion 702 of the core member 70 is enhanced” [0048].  (Kuo: Fig. 7, para. [0048]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/9/2022

/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837